Citation Nr: 0015609	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  94-20 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran is eligible for an allowance under the 
Veterans-Student Services Work Study Program.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from September 1971 to July 
1975.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).  The Board remanded this claim 
to the RO for additional development in June 1997, October 
1998 and September 1999.

In its October 1998 and September 1999 Remands, the Board 
noted that the service representative, Disabled American 
Veterans (DAV), had attempted to withdraw as the veteran's 
representative in July 1998, but may not have followed the 
directives set forth in 38 C.F.R. § 20.608 (1998).  In light 
of these facts, the Board instructed the RO, on Remand, to 
determine whether DAV followed the directives and properly 
withdrew representation.  In compliance with the Board's 
instructions, the RO contacted DAV regarding this matter.  By 
letter dated September 1999, DAV responded that it was still 
representing the veteran in his pending appeal.  


FINDING OF FACT

The veteran is not pursuing a program of rehabilitation, 
education, or training under Chapter 30, 31, 32 or 34 of 
title 38, United States Code, or under Chapter 1606 (formerly 
Chapter 106) of title 10, United States Code.


CONCLUSION OF LAW

The veteran does not satisfy eligibility criteria for an 
allowance under the Veterans-Student Services Work Study 
Program.  38 U.S.C.A. § 3485(2)(b) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 21.272, 21.4145 (1999); 38 C.F.R. §§ 21.5145, 
21.7145 (1993). 

REASONS AND BASES FOR FINDING AND CONCLUSION

In September 1993, the RO received a VA Form 20-8691 
(Application for Work-Study Allowance) from the veteran.  
Therein, the veteran indicated that he was currently enrolled 
in an educational program and would be pursuing a major in 
sociology/social work at Point Park College during the 1993 
to 1994 school year.  
He further indicated that for 250 hours during and between 
school terms, he wanted to work in an office position to help 
pay for college.  

By letter dated September 1993, the RO informed the veteran 
that it could not approve his application for an allowance 
under the Veteran-Student Work Study Program because the 
veteran was not pursuing a three-quarter time program of 
education or training under Chapter 30, 31, 32 or 35 of title 
38, United States Code, or Chapter 1606 of title 10, United 
States Code.  The RO advised the veteran that if he were to 
enroll in an educational or training program on a three-
quarter time basis in the future, it would reconsider his 
application.  

In a statement dated November 1993 (receipt date unknown), 
the veteran indicated that he disagreed with the RO's 
September 1993 decision on the following bases: (1) he was 
enrolled as a full-time student at Point Park College; (2) he 
was in the Chapter 31 program and had an appeal filed with 
regard to his benefits; and (3) until his claim is closed, he 
should remain eligible for an allowance under the work study 
program.  In his substantive appeal received in January 1994, 
the veteran reiterated that he had been attending Point Park 
College since August 26, 1993, and had registered for classes 
as a full-time student for the spring semester. 

The issue before the Board is thus whether the veteran is 
eligible for the allowance for which he applied in September 
1993.  The statute that governs this determination limits 
such an allowance to individuals who are pursuing a program 
of rehabilitation, education, or training under Chapter 30, 
31, 32 or 34 of title 38, United States Code, or Chapter 106 
of title 10, United States Code.  38 U.S.C.A.
§ 3485(b) (West 1991).  

During the pendency of the veteran's appeal, in November 
1998, this statutory provision was amended.  Prior to the 
November 1998 amendment, 38 U.S.C.A. § 3485(a)(1) provided 
that an individual utilized under the authority of subsection 
(b) of this section shall be paid an additional education 
allowance in an amount equal to the applicable hourly minimum 
wage times the number of hours worked during the applicable 
period in return for such individual's agreement to perform 
services, during or between periods of enrollment, 
aggregating not more than a number of hours equal to 25 times 
the number of weeks in the semester or other applicable 
enrollment period.  This provision also provided that the 
individual shall be paid in advance an amount equal to 40 
percent of the total amount of the work-study allowance in 
return for the individual's agreement to perform the number 
of hours of work specified in the agreement.  Following the 
amendment, the latter part of this provision was altered to 
reflect that an individual may elect to be paid in advance an 
amount equal to 40 percent of the total amount of the work-
study allowance.  This amendment is applicable to agreements 
entered into under 38 U.S.C.A. § 3485 on or after January 1, 
1999.  See Veterans Programs Enhancement Act of 1998, Pub. L. 
No. 105-368, § 202, 112 Stat. 3315, 3326 (1998). 

In addition, in 1996, two pertinent provisions in title 38 of 
the Code of Federal Regulations, 38 C.F.R. §§ 21.5145 and 
21.7145, were redesignated as 38 C.F.R. § 21.4145.  This 
provision, as redesignated, provides that a veteran or a 
reservist pursuing a program of education under either 
38 U.S.C. chapter 30 or 32 or 10 U.S.C. chapter 106 at a rate 
of three-quarter time or full time is eligible to receive a 
work-study allowance.  38 C.F.R. § 21.4145 (1999). 

Where law or regulations change after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process is completed, the version of the regulation most 
favorable to the appellant applies unless Congress indicates 
otherwise.  Karnas v. Derwinski, 1 Vet.App. 308, 312-313 
(1990).  However, the revised regulation may not be applied 
retroactively, prior to its effective date.  38 U.S.C.A. 
§ 5110(g) (1999).

In this case, as directed by the Board in its September 1999 
Remand, the RO decided the veteran's claim pursuant to the 
former and revised law and regulations.  As explained in its 
supplemental statement of the case dated October 1999, 
however, the changes that occurred during the pendency of the 
veteran's appeal do not affect the disposition of the 
veteran's claim.  Rather, both the former and revised law and 
regulations require the claimant to be pursuing a program of 
rehabilitation, education, or training under Chapter 30, 31, 
32 or 106 in order to receive the work-study allowance.  38 
U.S.C.A. § 3485(b) (West 1991); 38 C.F.R. § 21.4145 (1999).

In this case, the evidence submitted in support of the 
veteran's claim does not establish that the veteran is 
currently pursuing a program of rehabilitation, education or 
training under any of the aforementioned programs.  As stated 
previously, in his application for a work-study allowance, 
notice of disagreement and substantive appeal, the veteran 
alleged that he was pursuing a program of education at Point 
Park College.  However, by letter dated September 1999, an 
Assistant to the Registrar at Point Park College indicated 
that she had checked under the veteran's name and the two 
social security numbers provided and found no record of the 
veteran having attended Point Park College.  

During a hearing held before the undersigned Board Member in 
July 1998, the veteran did not allege that he was pursuing a 
course of education.  However, in a statement dated September 
26, 1999, he indicated that he would be attending the 
University of Pittsburgh during the spring semester of 2000, 
and applying for the social work program for the fall 
semester of 2000.  While this allegation may be true, there 
is no evidence of record reflecting that the veteran was 
pursuing a course of education at the time he submitted his 
statement.  In fact, by letter dated September 29, 1999, a 
Coordinator of Veterans Services at the University of 
Pittsburgh indicated that the veteran was never a student at 
his institution of higher learning.  He explained that there 
was some activity during the fall term of 1999, but no 
evidence that the veteran registered for or completed classes 
at the University of Pittsburgh.

Inasmuch as the record does not establish that the veteran is 
currently pursuing a
program of rehabilitation, education, or training under 
Chapter 30, 31, 32 or 34 of title 38, United States Code or 
Chapter 106 of title 10, United States Code, there is no 
legal basis upon which to award the veteran a work-study 
allowance.  The Board acknowledges the veteran's assertions 
in support of his claim.  With regard to his first assertion 
that he is enrolled as a full-time student at Point Park 
College, the Board reiterates that the record does not 
confirm it.  With regard to the veteran's other assertions, 
i.e., that he is in the Chapter 31 program and had an appeal 
filed with regard to his benefits, and that, until his claim 
is closed, he should remain eligible for an allowance under 
the work study program, the Board does not disagree.  
However, it points out that these facts do not alter the 
disposition of this claim.  While the veteran may be eligible 
for VA benefits under the Chapter 31 program, he still has to 
be pursuing a course of education in order to be paid a work-
study allowance.  Should he enroll in such a program in the 
future, he may reapply for such an allowance.  At this point, 
however, he is not eligible to receive the requested 
allowance.  The law in this case is dispositive; therefore, 
the veteran's claim must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).


ORDER

Eligibility for an allowance under the Veterans-Student 
Services Work Study Program is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

